United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Romulus, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1124
Issued: November 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 23, 2009 appellant filed a timely appeal from a nonmerit decision of the Office
of Workers’ Compensation Programs dated March 2, 2009. Because more than one year has
elapsed between the most recent merit decision of the Office dated January 9, 2008 and the filing
of this appeal on March 23, 2009, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly declined to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This is the third appeal in this case. By decision dated March 12, 2007, the Board found
appellant had not established a compensable factor with respect to his allegations of harassment
and discrimination. However, the Board also found that appellant had established a compensable

factor with respect to the June 3, 2004 altercation.1 Thus, the Board affirmed in part and set
aside in part the July 31, 2006 decision, which denied appellant’s request for modification of a
July 28, 2005 Office decision denying his emotional condition claim. As a compensable factor
had been established with regard to the June 3, 2004 altercation, the Board remanded the case to
the Office for further development of the medical evidence. In the second appeal, the Board on
October 8, 2008 affirmed a January 9, 2008 Office decision.2 The Office in its January 9, 2008
decision denied appellant’s claim for wage-loss disability on and after March 21, 2005. The
findings of law and fact as set forth in the prior opinions are hereby incorporated by reference.3
On November 17, 2008 appellant filed a claim for wage-loss compensation for the period
March 22 to August 22, 2006.
In a letter dated December 11, 2008, appellant requested reconsideration of the denial of
his claim for wage loss on and after March 21, 2005. He contended that he submitted sufficient
medical evidence to support his claim and that the employing establishment terminated his
employment because of his disability. Appellant alleged that he was assaulted while working for
the employing establishment and that as a result was unable to work in a stressful work
environment.
On December 30, 2008 appellant provided a second statement which noted that he had
been assaulted while working at a prior job and that the assault at the employing establishment
caused a recurrence of his post-traumatic stress disorder.
By decision dated March 2, 2009, the Office denied appellant’s request for
reconsideration of the merits on the grounds that he failed to raise a substantive legal question or
present relevant evidence.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act4 provides that the Office may review an
award for or against payment of compensation at any time on its own motion or upon
application.5 The employee shall exercise this right through a request to the district Office. The
request, along with the supporting statements and evidence, is called the application for
reconsideration.6
1

Docket No. 06-1983 (issued March 12, 2007). The Office incorrectly noted the author date as March 13, 2007.

2

Docket No. 08-773 (issued October 8, 2008).

3

On November 26, 2004 appellant filed an occupational disease claim alleging that on or about June 3, 2004 he
first realized his depression was employment related. He stopped work on November 24, 2004, returned on
January 9, 2005 and stopped again on February 14, 2005. On March 17, 2005 appellant was terminated from
employment based on his “inability to perform essential functions -- working in a stressful environment.”
4

5 U.S.C. § 8101 et seq.

5

Id. at § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

6

20 C.F.R. § 10.605.

2

An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.7
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.8 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.9
ANALYSIS
In support of his December 11, 2008 reconsideration request, appellant submitted two
statements, copies of Office regulations and general information on post-traumatic stress
disorder. Appellant’s December 11, 2008 request for reconsideration neither alleged, nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, he did not advance a relevant legal argument not previously considered by the
Office. Appellant did not submit any pertinent new and relevant evidence with his request for
reconsideration. The issue to be resolved is a medical one and he did not submit any medical
evidence with his request. Consequently, appellant is not entitled to a review of the merits of his
claim based on the above-noted requirements under section 10.606(b)(2).
The Board finds that the Office properly determined that appellant was not entitled to
further consideration of the merits of his claim pursuant to any of the three requirements under
20 C.F.R. § 10.606(b)(2), and thus the Office properly denied his December 11, 2008 request for
reconsideration.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

7

Id. at § 10.606. See Susan A. Filkins, 57 ECAB 630 (2006).

8

Id. at § 10.607(a). See Joseph R. Santos, 57 ECAB 554 (2006).

9

Id. at § 10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 2, 2009 is affirmed.
Issued: November 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

